Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 1 of 6 PageID #: 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    EVANSVILLE DIVISION

ANTONE WILSON,                                )
                                              )
        Plaintiff,                            )
                                              )
v.                                            ) CAUSE NO: 3:20-cv-53
                                              )
OZARK AUTOMOTIVE                              )
DISTRIBUTORS, INC. d/b/a                      )
O’REILLY AUTO PARTS,                          )
                                              )
        Defendant.                            )

                      COMPLAINT AND DEMAND FOR JURY TRIAL

                                       I. Nature of the Case

        1.      Plaintiff, Antone Wilson ("Wilson"), brings this Complaint against Ozark

Automotive Distributors, Inc. d/b/a O’Reilly Auto Parts, ("Defendant"), for its discriminatory

actions toward him based on his, race, African-American, and for retaliation in violation of Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.

                                            II. Parties

        2.      Wilson is a citizen of the United States and has resided within the State of Indiana

at all relevant times hereto.

        3.      Defendant is a Foreign For-Profit Corporation who conducted business within the

geographic boundaries of the Southern District of Indiana at all times relevant to this action.

                                    III. Jurisdiction and Venue

        4.      Jurisdiction is conferred on this Court over the subject matter of this litigation

pursuant to 28 U.S.C. §1331; 28 U.S.C. §1343; and 42 U.S.C. § 2000e-5(f)(3).

        5.      Defendant is an "employer" as that term is defined by 42 U.S.C. §2000e(b).




                                                -1-
Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 2 of 6 PageID #: 2




       6.       Wilson, at all times relevant, has been an "employee" as that term is defined by 42

U.S.C. §2000e(f) .

       7.       Wilson satisfied his obligation to exhaust his administrative remedies having

timely filed U.S. Equal Employment Opportunity Commission Charge No. 24C-2019-00093

alleging race discrimination and U.S. Equal Employment Opportunity Commission Charge No.

470-2020-00987 alleging race discrimination and retaliation. Wilson received his Notice of Suit

Rights and timely files this action.

       8.       All events pertinent to this lawsuit have occurred in the legal environs of the

Southern District of Indiana, thus venue in this court is proper.

                                       IV. Factual Allegations

        9.      Wilson, who is African-American, began his employment with the Defendant on

or about February 3, 2015. Wilson held the position of CDL Route Drive upon his constructive

discharge on or about April 26, 2019.

       10.      At all times relevant, Wilson met Defendant’s legitimate performance

expectations.

       11.      During his tenure, Wilson was the only African-American delivery driver in the

Southern Indiana District.

       12.      Throughout his employment tenure, Wilson has been subjected to harassment, a

hostile work environment and discrimination based on his race.

       13.      For example, Wilson’s delivery vehicles were vandalized on several different

occasions.

       14.      On or about April 8, 2019, Wilson found a noose hanging from the

loading/unloading door at Defendant’s Store #3917. This is the door that Wilson uses to enter




                                                 -2-
Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 3 of 6 PageID #: 3




and leave work. That same evening, Wilson engaged in a protected activity and reported what he

found - sending pictures of the noose - to Defendant’s Dispatcher.

         15.   On or about April 10, 2019, Wilson called his supervisor, Kevin Pike (“Pike”),

who is Caucasian, and asked if he was aware of the situation. Pike acknowledge that he was

aware of the report and that he reviewed the pictures. However, he did not believe it was a noose

and dismissed Wilson’s complaints.

         16.   On or about April 10, 2019, Wilson was at Defendant’ Store #1282 and found an

Ace of Spades playing card lying next to his truck, which he also reported.

         17.   The Defendant failed to take remedial actions or address Wilson’s concerns. As

such, on April 15, 2019, Wilson engaged in a protected activity and filed a Charge of

Discrimination with the City of Evansville Human Relations Commission – FEPA No.: 19-060

and dual filed it with the Equal Employment Opportunity Commission – EEOC No.: 24C-2018-

00093.

         18.   The harassment continued and the Defendant refused to discuss the reports or

otherwise provide any information to Wilson despite his repeated inquires. As a result, Wilson

was left with no choice and was constructively discharged on or about April 26, 2019.

         19.    Wilson was harassed and subjected to a hostile work environment based on his

race and/or in retaliation for engaging in a protected activity and constructively discharged based

on his race and/or in retaliation for engaging in a protected activity.

                                       V. Causes of Action

                       Count I. - Title VII – Race Discrimination Claims

         20.   Wilson hereby incorporates by reference paragraphs one (1) through nineteen (19)

of his Complaint.




                                                 -3-
Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 4 of 6 PageID #: 4




        21.     Wilson was discriminated against, subjected to a hostile work environment and

constructively discharged based on his race, African-American.

        22.   Defendant’s actions are in violation of Title VII of the Civil Rights Act of 1964.

        23.     Defendant’s actions were willful, intentional, and done with reckless disregard for

Wilson’s civil rights.

        24.     Wilson has suffered injury as a result of Defendant’s unlawful actions.

                           Count II. - Title VII – Retaliation Claims

        25.     Wilson hereby incorporates by reference paragraphs one (1) through twenty-four

(24) of his Complaint.

        26.     Wilson was discriminated against, subjected to a hostile work environment and

constructively discharged based on his engaging in an activity protected by Title VII of the Civil

Rights Act of 1964.

        27.     Defendant’s actions are in violation of Title VII of the Civil Rights Act of 1964.

        28.     Defendant’s actions were willful, intentional, and done with reckless disregard for

Wilson’s civil rights.

        29.     Wilson has suffered injury as a result of Defendant’s unlawful actions.

                                     REQUESTED RELIEF

        WHEREFORE, Plaintiff, Antone Wilson, by counsel, respectfully requests that this Court

find for Plaintiff and:

        1.    Permanently enjoin Defendant from engaging in any employment policy or practice

that discriminates against any employee on the basis of their race;

        2.    Order that the Plaintiff be awarded back pay, lost wages, including fringe benefits,

with related monetary benefits and interest thereon, absent Defendant’s unlawful acts;




                                                -4-
Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 5 of 6 PageID #: 5




        3.      Reinstate Plaintiff to his former position or award front pay in lieu thereof;

        4.      Award the Plaintiff compensatory damages, consequential damages, emotional

distress damages, lost wages and benefits, and medical expenses in an amount sufficient to

compensate Plaintiff for the damages caused by the Defendant’s wrongful actions;

        5.      Award the Plaintiff punitive damages;

        6.      Award the Plaintiff his attorney fees, litigation expenses, and costs incurred as a

result of this action;

        7.      Award the Plaintiff pre- and post-judgment interest on all sums recoverable; and

        8.      Grant all relief available under the statute(s) for which this action is brought and

any other relief as may be just and proper.

                                       Respectfully Submitted,

                                       s/Kyle F. Biesecker_____________________
                                       Kyle F. Biesecker
                                       Lauren Berger
                                       BIESECKER DUTKANYCH & MACER, LLC
                                       411 Main Street
                                       Evansville, Indiana 47708
                                       Telephone: (812) 424-1001
                                       Facsimile:     (812) 424-1005
                                       E-Mail:        kfb@bdlegal.com
                                                      lberger@bdlegal.com

                                       Attorneys for Plaintiff




                                                 -5-
Case 3:20-cv-00053-RLY-MPB Document 1 Filed 03/04/20 Page 6 of 6 PageID #: 6




                                DEMAND FOR JURY TRIAL

       The Plaintiff, Antone Wilson, by counsel, respectfully requests a jury trial as to all issues

deemed so triable.

                                      Respectfully Submitted,

                                      s/Kyle F. Biesecker_____________________
                                      Kyle F. Biesecker
                                      Lauren Berger
                                      BIESECKER DUTKANYCH & MACER, LLC
                                      411 Main Street
                                      Evansville, Indiana 47708
                                      Telephone: (812) 424-1001
                                      Facsimile:     (812) 424-1005
                                      E-Mail:        kfb@bdlegal.com
                                                     lberger@bdlegal.com

                                      Attorneys for Plaintiff




                                                -6-
